TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00667-CR



                                Emilio Balderas, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2017-084, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Emilio Balderas, Jr. seeks to appeal a judgment of conviction for

aggravated assault with a deadly weapon. See Tex. Penal Code § 22.02(a)(2). The trial court has

certified that this is a plea-bargain case and that Balderas has no right of appeal. Accordingly,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: October 2, 2019

Do Not Publish